United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3977
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
William Dean Waddell,                    *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 7, 2007
                                 Filed: February 14, 2007
                                  ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       William Dean Waddell appeals the sentence the district court1 imposed after he
pleaded guilty to one count of conspiracy to distribute at least 500 grams of a
methamphetamine mixture, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846,
and one count of possession of a firearm in furtherance of a drug-trafficking crime,
in violation of 18 U.S.C. § 924(c)(1)(A). Waddell has filed a motion for appointment
of counsel; his counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738
(1967), in which he seeks leave to withdraw.

      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
       Waddell’s written plea agreement contains a valid appeal waiver which
encompasses the argument that counsel raises on appeal, and we conclude that the
waiver is enforceable and that enforcing it would not cause a miscarriage of justice.
See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(discussing enforceability of appeal waiver); see also United States v. Estrada-Bahena,
201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders
case).

      Further, having reviewed the record independently pursuant to Penson v. Ohio,
488 U.S. 75, 80 (1988), for any nonfrivolous issues not covered by the appeal waiver,
we find none. Accordingly, we enforce the waiver and dismiss this appeal. We also
deny Waddell’s motion for appointment of counsel, and we grant counsel leave to
withdraw.
                       ______________________________




                                         -2-